Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 1 of 34 PageID: 2027




  ROBBINS GELLER RUDMAN
   & DOWD LLP
  RACHEL L. JENSEN
  ALEXANDRA S. BERNAY
  CARMEN A. MEDICI
  655 West Broadway, Suite 1900
  San Diego, CA 92101
  Telephone: 619/231-1058
  619/231-7423 (fax)
  Attorneys for Plaintiffs


                        UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

  LINCOLN ADVENTURES, LLC, a        )      No. 2:08-cv-00235-CCC-JAD
  Delaware Limited Liability Company,
                                    )
  and MICHIGAN MULTI-KING, INC.,    )      CLASS ACTION
  a Michigan Corporation, on Behalf of
                                    )
  Themselves and All Those Similarly)      JOINT DECLARATION OF
  Situated,                         )      RACHEL L. JENSEN AND
                                    )      ROBERT S. SCHACHTER IN
                        Plaintiffs, )      SUPPORT OF PLAINTIFFS’
                                    )      MOTIONS FOR: (1) FINAL
       vs.                          )      APPROVAL OF PARTIAL CLASS
                                    )      ACTION SETTLEMENT; AND
  THOSE CERTAIN UNDERWRITERS )             (2) AN AWARD OF ATTORNEYS’
  AT LLOYD’S, LONDON MEMBERS )             FEES AND EXPENSES/CHARGES
  OF SYNDICATES, et al.             )      AND SERVICE AWARDS
                        Defendants. )
                                    )




  4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 2 of 34 PageID: 2028



                                            TABLE OF CONTENTS

                                                                                                                       Page

  I.       OVERVIEW ....................................................................................................2

  II.      INITIATION AND STAY OF THE ACTION ............................................... 7
  III.     LAW AND DISPOSITIVE MOTION PRACTICE........................................ 8
           A.         Defendants’ Motion to Dismiss the RAC ............................................. 8

           B.         Second Amended Complaint ................................................................. 8

           C.         Defendants’ Motions to Dismiss the Second Amended
                      Complaint ..............................................................................................9
  IV.      DISCOVERING THE FACTS AND PREPARING FOR TRIAL ................. 9
           A.         Factual Investigation ...........................................................................10
           B.         Document Discovery of Defendants ...................................................11
           C.         Deposition Discovery ..........................................................................12
  V.       DISCOVERY MOTION PRACTICE ...........................................................16
  VI.      RESPONDING TO DEFENDANTS’ DISCOVERY TO
           PLAINTIFFS .................................................................................................19

  VII. WORKING WITH EXPERTS ......................................................................19

  VIII. THE PARTIES’ ARM’S-LENGTH SETTLEMENT
        NEGOTIATIONS ..........................................................................................20
  IX.      THE BENEFITS OF THE SETTLEMENT TO CLASS MEMBERS ......... 23
  X.       COMPLIANCE WITH THE COURT-APPROVED NOTICE PLAN ........ 25

  XI.      THE REQUESTED ATTORNEYS’ FEES AND EXPENSE
           AWARD, AND SERVICE AWARDS ARE REASONABLE .....................26

           A.         The Requested Service Awards Are Reasonable ................................26
           B.         The Requested Attorneys’ Fees Are Reasonable ................................27

                                                              -i-
  4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 3 of 34 PageID: 2029




                                                                                                      Page

           C.         Plaintiffs’ Counsel’s Litigation Expenses ...........................................30




                                                      - ii -
  4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 4 of 34 PageID: 2030



           We, Rachel L. Jensen and Robert S. Schachter, hereby jointly declare and

  state as follows:

           1.         Rachel L. Jensen (“Jensen”) is a member of Robbins Geller Rudman &

  Dowd LLP (“Robbins Geller”) and Class Counsel in the Action. 1 Jensen is a

  member in good standing of the State Bar of California and admitted pro hac vice

  before this Court.

           2.         Robert S. Schachter (“Schachter”) is a partner in Zwerling, Schachter

  & Zwerling, LLP (“Zwerling Schachter”) and Class Counsel in the Action.

  Schachter is a member in good standing of the State Bar of New York and admitted

  pro hac vice before this Court.

           3.         We are over 18 years of age and have personal knowledge of the facts

  stated in this Declaration, unless otherwise indicated. If called as a witness, we could

  and would testify competently thereto.

           4.         We submit this Joint Declaration in support of: (a) Plaintiffs’ Motion

  for Final Approval of Partial Class Action Settlement; and (b) Plaintiffs’ Motion for

  an Award of Attorneys’ Fees and Expenses/Charges and Service Awards.




  1
         Hereafter, capitalized terms shall have the same meaning as set forth in the
  Stipulation of Partial Class Action Settlement dated April 9, 2019 (“Agreement”),
  which is attached as Exhibit A to the Declaration of Rachel L. Jensen in Support of
  Plaintiffs’ Motion for Preliminary Approval of Partial Class Action Settlement. See
  Dkt. 89-2 at 8-69.

                                                -1-
  4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 5 of 34 PageID: 2031



           5.         Our knowledge of the matters stated below is based on our active

  participation in all material aspects of the prosecution and partial settlement of this

  Action (the “Partial Settlement”) from its commencement through the present, as

  well as our discussions and communications with our clients, and other Plaintiffs’

  Counsel.

  I.       OVERVIEW
           6.         Since we brought this Action, our two firms Robbins Geller and

  Zwerling Schachter and our co-counsel2 (together, “Plaintiffs’ Counsel”) have

  diligently prosecuted this Action for more than 12 years, and counting. Plaintiffs’

  Counsel have represented the best interests of the Settlement Class in the face of the

  formidable defense mounted by Defendants, including the Settling Defendants, as is

  evident by the exceptional result achieved to date.

           7.         A glance at the dockets 3 – with at least 430 separate entries relating to

  this case – demonstrates on its face the hard work and sustained effort that this

  litigation has required of Plaintiffs and their counsel. All told, prior to executing the

  Agreement in April 2019, the Parties had briefed more than 17 motions, including 2


  2
       The other Plaintiffs’ Counsel are: Cohn Lifland Pearlman Herrmann & Knopf
  LLP; Bonnett, Fairbourn, Friedman & Balint, P.C.; Foote, Mielke, Chavez &
  O’Neil, LLC; Cafferty Clobes Meriwether & Sprengel LLP; and David M. Foster,
  P.C.
  3
         The record in this Action is set out in both the docket for the Action as well
  as the docket in MDL 1663.

                                                  -2-
  4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 6 of 34 PageID: 2032



  motions to dismiss and more than a dozen discovery motions (even more if you count

  discrete issues), both here and in the United Kingdom.

           8.         The Partial Settlement was achieved only after our firms: (a) engaged

  in an extensive factual investigation; (b) filed a complaint, which was twice

  amended, to set forth the detailed factual bases for the Claims; (c) successfully

  opposed dispositive motions; (d) served requests for production of documents which

  included 57 individual requests for production; (e) reviewed and analyzed more than

  1.8 million pages of documents; (f) propounded interrogatories; (g) propounded a

  data request; (h) engaged in extensive meet-and-confer efforts with Defendants

  about their productions, electronically stored information (“ESI”) and documents;

  (i) took and defended 45 depositions (with additional depositions tabled pending the

  outcome of pending discovery motions); (j) litigated (and continue to litigate) more

  than a dozen discovery motions; (k) retained counsel in London to assist with

  discovery in the United Kingdom; (l) retained experts on issues germane to the case;

  and (m) engaged in extensive settlement negotiations spanning seven years.

           9.         Plaintiffs’ Counsel negotiated the Partial Settlement under the auspices

  of Court-appointed Settlement Master, the Honorable Layn R. Phillips (ret.) (“Judge

  Phillips”). As detailed in the firm resumes of Plaintiffs’ Counsel, attached as

  exhibits to the individual Declarations that are filed concurrently herewith, we have

  decades of experience in complex class actions, including those involving the


                                                 -3-
  4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 7 of 34 PageID: 2033



  insurance industry, RICO claims, as well as unfair competition and antitrust claims.

  We have represented Plaintiffs and the Settlement Class by diligently litigating this

  Action and securing this Partial Settlement, while still litigating against the

  Defendants not participating in this Partial Settlement pending before the Court (the

  “Non-Settling Defendants”).

           10.        Before signing the Agreement, the Parties participated in at least six

  arm’s-length in-person mediation sessions overseen by Judge Phillips, including:

  (a) a mediation session in New York City in October 2012; (b) a two-day mediation

  in London in September 2013; (c) a mediation session in May 2016; and (d) a two-

  day mediation in New York City in April 2018. The Parties’ lengthy arm’s-length

  settlement efforts are detailed in Section VIII, below.

           11.        We are aware of the risks that Plaintiffs face in this case as with any

  complex class action, including the potential of not being able to move forward as a

  class action, losing on summary judgment, and/or a loss at trial or in subsequent

  appeals.4 Under any of those scenarios, the Settlement Class would receive nothing

  for their Claims. In light of the inherent risks of litigation, we believe that the

  Agreement is fair, adequate, and reasonable and in the best interests of Plaintiffs and




  4
         Given the ongoing litigation against the Non-Settling Defendants, specific
  risks will not be discussed here.

                                                -4-
  4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 8 of 34 PageID: 2034



  the Settlement Class, particularly given the possibility of a further recovery down

  the line from the Non-Settling Defendants.

           12.        While we strongly believe in the merits of Plaintiffs’ Claims, like all

  complex litigation, we also recognize that litigating the Claims to trial presents

  substantial risks. Yet in the face of these risks, we have aggressively litigated (and

  continue to litigate) the Claims for years on a fully contingent basis. In doing so, we

  developed substantial evidence in support of the Claims.                   We are confident,

  therefore, that the Partial Settlement is fair, reasonable, adequate, and in the best

  interests of the Settlement Class.

           13.        During the past 12 years litigating against 23 foreign Defendants,

  Plaintiffs’ Counsel have incurred more than $1.85 million in litigation costs for the

  common benefit of the Settlement Class, including the pursuit of document and

  deposition discovery from Defendants and third parties located in the United

  Kingdom, conducting six mediation sessions with Judge Phillips on two continents,

  and engaging in substantial expert analysis.

           14.        The   Named     Plaintiffs,    Lincoln   Adventures,     LLC   (“Lincoln

  Adventures”) and Michigan Multi-King, Inc. (“MMK”), have expended substantial

  time and energy in this Action since 2007. Throughout the pendency of this Action,

  they have monitored the case through discussions with counsel and reviewed

  important pleadings. They have searched for, and produced relevant documents; sat


                                                    -5-
  4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 9 of 34 PageID: 2035



  for full-day depositions; and traveled to, and participated in, multi-day mediation

  sessions with Judge Phillips in both London and New York. Plaintiffs have, and

  continue to, adequately represent the interests of the Settlement Class and have no

  conflicts with other Settlement Class Members.

           15.        Plaintiffs’ Counsel have undertaken substantial work over the past

  decade in investigating, prosecuting, and reaching this Partial Settlement. Robbins

  Geller alone has expended more than 15,000 hours in the prosecution of this Action

  through May 31, 2019, including thousands of hours each by Rachel Jensen and

  Carmen Medici.5 Zwerling Schachter has expended nearly 9,000 hours in the

  prosecution of this Action through May 31, 2019, including thousands of hours

  collectively by Robert Schachter, Dan Drachler and Ana M. Cabassa.6

           16.        Other Plaintiffs’ Counsel collectively expended more than 10,000

  hours in the prosecution of the Action through May 31, 2019.7 We have expended



  5
       A more detailed description of the efforts, time and advancement of costs by
  Robbins Geller is set forth in the separate Declaration of Rachel L. Jensen dated
  August 14, 2019 (the “Jensen Declaration”).
  6
        A more detailed description of the efforts, time and advancement of costs by
  Zwerling Schachter is set forth in the separate Declaration of Robert S. Schachter
  dated August 6, 2019 (the “Schachter Declaration”).
  7
         A more detailed description of the efforts, time and advancement of costs by
  other Plaintiffs’ Counsel is set forth in the separate Declarations of Van Bunch (dated
  August 7, 2019); Ellen Meriwether (dated August 7, 2019); Robert Foote (dated
  July 25, 2019); Peter S. Pearlman (dated July 18, 2019); and David M. Foster (dated
  July 18, 2019) (the “Other Plaintiffs’ Counsel Declarations”).

                                               -6-
  4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 10 of 34 PageID: 2036



   valuable resources to litigate this Action where appropriate, including staffing senior

   and junior partners, associates, staff attorneys, law clerks, paralegals, investigators,

   and information technology personnel.

   II.      INITIATION AND STAY OF THE ACTION
            17.        In July 2007, Robbins Geller and Zwerling Schachter filed this

   nationwide class action on behalf of Lincoln Adventures and MMK on behalf of

   purchasers of Contracts of Insurance purchased on the Lloyd’s Insurance Market,

   which insured risks in the United States.

            18.        Shortly thereafter, the Action was “tagged” by certain Defendants to

   Multidistrict Litigation (“MDL”) 1663, then pending in this District before former

   District Judge Garrett Brown Jr. (ret.), as a tag-along action.

            19.        On December 11, 2007, the Judicial Panel on Multidistrict Litigation

   transferred this case to MDL 1663 (MDL Dkt. 232).

            20.        Upon transfer of the Action to this District, former District Judge

   Brown stayed this case. Despite Plaintiffs’ efforts (see, e.g., MDL Dkts. 1606,

   1658), requests to lift the stay were denied (see, e.g., MDL Dkts. 1142, 1625, 1681).

            21.        It was not until October 20, 2011, after the case was transferred to this

   Court, that the stay in this case was finally lifted (MDL Dkt. 1922).




                                                  -7-
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 11 of 34 PageID: 2037



   III.     LAW AND DISPOSITIVE MOTION PRACTICE
            22.        On November 14, 2012, at the Court’s direction, Plaintiffs filed a

   Revised First Amended Class Action Complaint (“RAC”) (MDL Dkt. 2312).

            A.         Defendants’ Motion to Dismiss the RAC
            23.        On December 4, 2012, Defendants filed motions to dismiss the RAC

   (MDL Dkts. 2334, 2500, 2501), Plaintiffs opposed on March 25, 2013 (MDL Dkts.

   2441, 2442, 2502), and Defendants replied on April 30, 2013 (MDL Dkt. 2503).

            24.        While Defendants’ motions to dismiss the RAC were pending before

   the Court, and after the Parties reached impasse at the conclusion of their two-day

   September 2013 mediation in London, Plaintiffs filed a motion for leave to amend

   the RAC on November 4, 2013 (MDL Dkt. 2603).

            B.         Second Amended Complaint
            25.        On November 17, 2015, the Court directed Plaintiffs to submit a

   revised proposed second amended complaint and, in February 2016, the Court

   granted leave for Plaintiffs to file it.

            26.        On February 12, 2016, Plaintiffs filed their SAC on behalf of

   themselves and a putative class (MDL Dkt. 2737). The SAC brought violations of

   the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.

   §§1962(c)-(d); civil conspiracy; and unjust enrichment alleging that Defendants and

   other co-conspirators operating in the Lloyd’s Market exploited the structure of



                                                -8-
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 12 of 34 PageID: 2038



   Lloyd’s Corporation in order to collaborate rather than compete in the pricing of

   insurance products sold to U.S. insureds.

            C.         Defendants’ Motions to Dismiss the Second Amended
                       Complaint
            27.        On March 28, 2016, Defendants filed motions to dismiss the SAC

   (MDL Dkts. 2762-2770), Plaintiffs opposed on April 22, 2016 (MDL Dkt. 2775)

   and Defendants replied on May 13, 2016 (MDL Dkts. 2784-2788). The Court heard

   oral argument on the motions on January 19, 2017 (MDL Dkt. 2847).

            28.        On August 23, 2017, the Court denied Defendants’ motions (MDL

   Dkts. 2877-2878).

   IV.      DISCOVERING THE FACTS AND PREPARING FOR TRIAL
            29.        From June 2012 to September 2013, the Parties conducted fact

   discovery.

            30.        During the discovery period, Defendants produced over 1.8 million

   pages of documents, and Plaintiffs took 45 depositions of the Defendants (with more

   noticed pending the outcome of outstanding discovery motions), including the

   Settling Defendants, and third parties, including brokers.

            31.        The Parties were unable to resolve a number of discovery disputes

   regarding the scope of discovery and outstanding documents and depositions, which

   resulted in the filing of discovery motions in 2013 (see, e.g., MDL Dkts. 2495, 2513,




                                               -9-
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 13 of 34 PageID: 2039



   2530, 2537, 2544, 2548, 2553, 2579, 2586, and 2591), some of which remain

   pending, see also Section V below (detailing discovery disputes).

            32.        Discovery will continue as to the Non-Settling Defendants, pending

   decisions on discovery motions sub judice before Magistrate Judge Dickson. 8

            A.         Factual Investigation
            33.        Prior to commencing this Action, Class Counsel engaged in a thorough

   investigation of the claims, including review of the law, as well as the civil and

   criminal proceedings and government witness interviews.

            34.        Throughout the litigation, Class Counsel have continued to develop the

   factual record for summary judgment and trial. We have scoured publicly available

   information, conducted witness interviews, and spoken with industry experts. These

   efforts assisted us in crafting the complaint, formulating Plaintiffs’ formal discovery

   requests, and targeting certain documents and witnesses for fact depositions. To

   protect Class Counsel’s work product in light of the continuing litigation against the

   Non-Settling Defendants, we do not itemize all of our investigatory efforts here, but

   will provide further details to the Court in camera upon request.




   8
        As part of the Agreement, Plaintiffs agreed to stay discovery of the Settling
   Defendants pending this Court’s approval of the Partial Settlement.

                                                - 10 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 14 of 34 PageID: 2040



            B.         Document Discovery of Defendants
            35.        On May 30, 2012, the Parties served Rule 26 disclosures. The Parties

   supplemented their Rule 26 disclosures on October 16, 2017.

            36.        On June 8, 2012, Plaintiffs served discovery demands, including

   interrogatories, document requests and data requests. Defendants responded to the

   discovery on July 23, 2012 and have since produced thousands of documents.

   Defendants also served 26 privilege and redactions logs, spanning over 770 pages

   and 5,300 entries, spurring discovery motions practice before Judge Dickson.

            37.        Plaintiffs also served third-party subpoenas on Marsh & McLennan

   Companies (“Marsh”), Aon Corporation (“Aon”), and Willis North America, Inc.

   (“Willis” and together with Marsh and Aon the “Third-Party Brokers”). During

   2013, the Third-Party Brokers responded to the subpoenas and produced documents.

            38.        Plaintiffs also sought to obtain documents from the Lloyd’s Market

   Association through a Letter of Request granted by this Court. We hired UK

   Counsel to assist us in pursuing the documents, however, on June 6, 2014, the UK

   High Court of Justice Queen’s Bench set aside the Letter of Request.

            39.        Class Counsel spent many hours preparing for meet-and-confer

   conferences with counsel for Defendants and third parties, conducting those

   conferences, and preparing correspondence memorializing those conversations.

   This meet-and-confer process was necessary to address Defendants’ numerous


                                                - 11 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 15 of 34 PageID: 2041



   objections to Plaintiffs’ requests, numerous ESI and data issues, issues relating to

   the collection and search for responsive documents, and issues relating to the vast

   claims of privilege. Defendants produced privilege logs asserting claims of privilege

   to thousands of documents which required further review and analysis of these

   privilege claims as well as an additional meet and confer process. All told, the meet-

   and-confer processes included dozens of telephone conferences and formal written

   communications. And where the parties were unable to reach agreement, Plaintiffs

   brought motions to compel before the Court as detailed below in Section V.

            C.         Deposition Discovery
            40.        In December 2012, Plaintiffs commenced taking depositions and

   continued until September 2013. The following is a schedule of those depositions:


             Party               Date            Witness    Type of      Location
                                                 Name        Depo
     Syndicate 0435  December 12,             Ian Bridge     30(b)(6) Ropes & Gray –
                     2012                                             London, UK
                     December 12,                                     Ropes & Gray –
     Syndicate 0435 2012                      Paul Cuervorst 30(b)(6) London, UK

     Syndicate 0435 December 12,              Gerald Lynch, 30(b)(6) Ropes & Gray –
                     2012                                             London, UK
     Syndicate 0102 December
                     2012
                               13,            Paul Leonard
                                              Toomey         30(b)(6) Ropes & Gray –
                                                                      London, UK
     Syndicate 0033 January
                     2013
                             16,              Robert Britton 30(b)(6) Ropes & Gray –
                                                                      London, UK
     Syndicates 1003 January 17,                                      Ropes & Gray –
     & 2003          2013                     Paul Brand     30(b)(6) London, UK

     Syndicate 0382 January 22,               Mervyn         30(b)(6) Ropes & Gray –
                     2013                     Sudgen,                 London, UK
     Syndicate 0510 January
                     2013
                             24,              Tim Prifti     30(b)(6) Ropes & Gray –
                                                                      London, UK

                                               - 12 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 16 of 34 PageID: 2042




                                          Witness      Type of
             Party          Date          Name          Depo       Location
     Syndicates 0623 January 25,        Sian Coope    30(b)(6) Ropes & Gray –
     & 2623          2013                                      London, UK
     Syndicate 2987 February
                     2013
                              7,        Nicholas
                                        Davies        30(b)(6) Ropes & Gray –
                                                               Chicago, IL
                                                               Ropes & Gray –
     Syndicate 1183    April 9, 2013    Mark Johnson 30(b)(6) London, UK
     Syndicates 1084                    Robert                 Ropes & Gray –
     & 1096          April 10, 2013     Stuchbery     30(b)(6) London, UK
     Syndicate 2020    April 11, 2013   David         30(b)(6) Ropes & Gray –
                                        Foreman                London, UK
     Syndicates 0570 May 1, 2013                               Opus2
                                        James Lee     30(b)(6) International 10
     & 0609                                                    London, UK
     Syndicate 2001    May 2, 2013      Tony Holt     30(b)(6) Phelps Dunbar,
                                                               London, UK
                                        Adrian                 Edwards
     Syndicate 2791    May 23, 2013     Duggleby      30(b)(6) Wildman,
                                                               London, UK
                                                               Edwards
     Syndicate 2791    May 24, 2013     Sibohan       30(b)(6) Wildman,
                                        McAuley
                                                               London, UK
                                                               International
                                                               Dispute
     Syndicate 2488    June 28, 2013    Peter Seymour 30(b)(6) Resolution
                                                               Centre,
                                                               London, UK
                                                               International
                                        Maxwell                Dispute
     Syndicate 2488    June 28, 2013    Gibbs         30(b)(6) Resolution
                                                               Centre,
                                                               London, UK
     Syndicates 1084                    Edward R.              Ropes & Gray –
     & 1096          July 3, 2013       Lines         30(b)(1) London, UK
     Syndicates 1003 July 9, 2013       Nicolas       30(b)(1) Ropes & Gray –
     & 2003                             Burkinshaw             London, UK
     Syndicate 0033    July 10, 2013    Stephen Quick 30(b)(1) Ropes  & Gray –
                                                               London, UK
                                                               Edwards
     Syndicate 2791    July 11, 2013    Bill          30(b)(1) Wildman,
                                        Katesmark
                                                               London, UK
                                         - 13 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 17 of 34 PageID: 2043




                                          Witness      Type of
             Party         Date           Name          Depo         Location
                                                                  Edwards
     Syndicate 2791    July 12, 2013   Jane Poland     30(b)(1)   Wildman,
                                                                  London, UK
                                                                  Edwards
     Syndicate 2791    July 22, 2013   David Shipley   30(b)(1)   Wildman,
                                                                  London, UK
                                                                  Edwards
     Syndicate 2791    July 24, 2013   Ben Garston     30(b)(1)   Wildman,
                                                                  London, UK
                                                                  5 New St.
     Syndicate 1183    July 24, 2013   Jane Clouting   30(b)(1)   Square –
                                                                  London, UK
                                       Andrew                     Edwards
     Syndicate 2791    July 25, 2013                   30(b)(1)   Wildman,
                                       Groom                      London, UK
                                                                  5 New St.
     Syndicate 0382    July 26, 2013   Tim Griffin     30(b)(1)   Square –
                                                                  London, UK
                                                                  5 New St.
     Syndicates 1003 August 14,        Lorraine        30(b)(1)   Square –
     & 2003          2013              Mullins
                                                                  London, UK
                       August 16,                                 5 New St.
     Syndicate 0033    2013            Jason Jones     30(b)(1)   Square –
                                                                  London, UK
                     August 23,        James                      Phelps Dunbar,
     Syndicate 2001  2013              Illingworth     30(b)(1)   London, UK
     Marsh &         August 29,                                   Willkie Farr &
     McLennan Cos. 2013 at             Tom Davies      30(b)(6)   Gallagher LLP,
     (third party)   9:00am                                       London, UK
     Marsh &         August 30,                                   Willkie Farr &
     McLennan Cos. 2013 at             Aaron Cray      30(b)(6)   Gallagher LLP,
     (third party)   9:00am                                       London, UK
     Syndicates 0623 September 3,      Neil            30(b)(1)   Ropes & Gray –
     & 2623          2013              Maidment                   London, UK
     Syndicates 0623 September 5,      Chris Warrior   30(b)(1)   Ropes & Gray –
     & 2623          2013                                         London, UK
                                       Nigel
     Syndicate 2020    September 6,    Guillaume-      30(b)(1) Ropes & Gray –
                       2013                                     London, UK
                                       Smith


                                        - 14 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 18 of 34 PageID: 2044




                                                  Witness       Type of
             Party                 Date           Name           Depo         Location
     Syndicates 1084 September 12,             Chris Wood       30(b)(1) Ropes & Gray –
     & 1096          2013                                                London, UK
     Syndicate 0033 September
                     2013
                               13,             Simon
                                               Williams         30(b)(1) Ropes  & Gray –
                                                                         London, UK
                                                                         US Legal Video
     Aon                      September 16,    Andrew Laing     30(b)(6) Conference
                              2013                                       Center,
                                                                         London, UK
     Syndicate 2001           September 20,    James Nugent     30(b)(1) Phelps Dunbar,
                              2013                                       London, UK
                                                                         International
     Syndicates 0570 September 24,                                       Dispute
     & 0609          2013                      Anil Vaidya      30(b)(1) Resolution
                                                                         Center,
                                                                         London, UK
                                                                         International
     Syndicates               September 26,                              Dispute
                                               Nick Marsh       30(b)(1) Resolution
     0570 & 609               2013                                       Center,
                                                                         London, UK
                                                                         International
                                                                         Dispute
     Syndicates               September 27,    Christine        30(b)(1) Resolution
     0570 & 609               2013             Dandridge
                                                                         Center,
                                                                         London, UK
                              September 30,                              Sullivan &
     Willis                                    John Robert      30(b)(6) Cromwell,
                              2013                                       London UK
                              September 30,                              Sullivan &
     Willis                   2013             Edwin Muir       30(b)(6) Cromwell,
                                                                         London UK

            41.        Defendants took the deposition of the Plaintiffs in December 2012.


            Party                 Date        Witness Name Type
                                                            Depo
                                                                of           Location

     Lincoln                 December 18,     Conrad                    Robbins Geller
                                                               30(b)(6) –
     Adventures              2012             Schuberth                 Boca Raton FL


                                                - 15 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 19 of 34 PageID: 2045




                                                               Type of
            Party                 Date        Witness Name      Depo         Location

                             December 19,                               Robbins Geller
     MMK                     2012             Robert Nicolai   30(b)(6) –
                                                                        Boca Raton FL

   V.       DISCOVERY MOTION PRACTICE
            42.        When the meet-and-confer process broke down, Class Counsel

   vigorously represented the interests of the Settlement Class by filing discovery

   motions. Class Counsel also defended discovery motions brought by Defendants.

            43.        In total, the Parties filed more than a dozen substantive discovery

   motions spanning hundreds of pages.

            44.        On September 12, 2012, after Defendants refused to provide any class-

   wide discovery, Plaintiffs were forced to file a motion to compel Defendants to

   participate in discovery (MDL Dkt. 2158). This motion was ruled on in Plaintiffs’

   favor on September 26, 2012 (MDL Dkt. 2201).

            45.        Also on September 12, 2012, Syndicate 2791 moved to compel the

   answer to its contention interrogatories (MDL Dkts. 2157, 2169).                Plaintiffs

   defended against this motion, but ultimately were ordered to answer the contention

   interrogatories with information then currently available (MDL Dkt. 2190).

            46.        On April 26, 2013, Plaintiffs moved to compel Defendants to provide

   basic information related to lineslip agreements, binding authorities and other

   information, including data referred to in the RAC (MDL Dkt. 2495). This was the


                                                - 16 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 20 of 34 PageID: 2046



   subject of dozens of emails and letters between the parties and with the Court. This

   motion was granted on August 23, 2018 (Dkt. 64).

            47.        On May 10, 2013, Plaintiffs filed a motion to compel the production of

   documents that Plaintiffs contended were improperly withheld on privilege grounds

   (MDL Dkt. 2513). This motion has not yet been decided, but Plaintiffs have taken

   steps to prepare to update the motion when it arises again as to the Non-Settling

   Defendants.

            48.        On May 10, 2013, Plaintiffs also moved to compel Defendants to

   provide the definitions of certain data fields they had produced so Plaintiffs could

   understand the data that was produced in the litigation (MDL Dkt. 2513). This

   motion became moot when an agreement for Xchanging data was reached which

   included definitions of data fields. See ¶53 below.

            49.        On May 10, 2013, Plaintiffs also moved to compel Defendants to search

   the files of custodians Plaintiffs alleged would have responsive documents to their

   requests (MDL Dkt. 2513). This motion has not yet been resolved.

            50.        On May 10, 2013, Plaintiffs also moved to compel Defendants to search

   relevant custodians’ files using search terms that would be calculated to gather

   responsive documents to Plaintiffs’ requests (MDL Dkt. 2513). This motion has not

   yet been resolved.




                                                - 17 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 21 of 34 PageID: 2047



            51.        On June 24, 2013, Defendants moved for a protective order seeking to

   limit the number of depositions that could be taken (MDL Dkt. 2544). This motion

   was tabled by agreement of the parties.

            52.        On June 24, 2013, Defendants moved for a protective order seeking to

   prevent so-called “apex depositions” (MDL Dkts. 2544, 2548, 2553). This motion

   was tabled by agreement of the parties.

            53.        On September 26, 2013, Plaintiffs moved the Court for certain data held

   by a Defendant-vendor, Xchanging (MDL Dkts. 2579, 2586, 2591). This motion was

   the subject of several letters to the Court, multiple rounds of oral argument,

   discovery related to the Xchanging agreements, and countless correspondence. See,

   e.g., Dkts. 52, 54, 55, 63, 64, 65, 66, 67, 69, 70, 71, 72, 73, 74, 76, 77, 78, 79, 80,

   83, 90. On August 2, 2019, the Non-Settling Defendants provided the Xchanging

   data, which Plaintiffs are in the process of reviewing.

            54.        On March 20, 2018, certain Defendants moved to compel Plaintiffs to

   provide a damages analysis (Dkts. 46, 50, 51). This motion was mostly granted (Dkt.

   90), and has been the subject of current analysis of Xchanging data.

            55.        All of these motions were fully briefed and argued where applicable.

   Each was hard fought to get the discovery Plaintiffs need to prove their Claims on

   behalf of themselves and the Settlement Class at trial.




                                                 - 18 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 22 of 34 PageID: 2048



   VI.      RESPONDING TO DEFENDANTS’ DISCOVERY TO
            PLAINTIFFS
            56.        On June 8, 2012, Defendants served discovery demands on Plaintiffs,

   including 79 interrogatories and 67 document requests.

            57.        On July 23, 2012, Plaintiffs responded with their responses and

   objections and began the process of producing documents responsive to Defendants’

   requests and answering their interrogatories.

            58.        Both Lincoln Adventures and MMK searched through years of

   financial records, policy purchase information and insurance policies in response to

   Defendants’ document requests.

            59.        On December 17-18, 2012, a corporate representative of Lincoln

   Adventures (Conrad Schuberth) spent two days preparing for and sitting for a full-

   day deposition.

            60.        On December 18-19, 2012, a corporate representative of MMK (Robert

   Nicolai) spent two days preparing for and sitting for a full-day deposition.

   VII. WORKING WITH EXPERTS
            61.        Since the outset of the litigation, Plaintiffs have retained the services of

   economic and insurance-industry experts. The experts have assisted Plaintiffs in

   drafting targeted discovery demands and in analyzing Defendants’ relevant

   productions. The experts have also had significant involvement in the identification

   of documents and data necessary for conducting a damage analysis and in identifying

                                                   - 19 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 23 of 34 PageID: 2049



   the shortfalls in Defendants’ productions. They have assisted Plaintiffs with the

   presentation and resolution of various discovery motions.               The experts also

   contributed to the preparation of mediation presentations.

            62.        We do not here detail all of our work with Plaintiffs’ experts because

   the litigation is continuing against the Non-Settling Defendants. We will provide

   further detail to the Court in camera upon request.

   VIII. THE PARTIES’ ARM’S-LENGTH SETTLEMENT
         NEGOTIATIONS
            63.        Before signing the Agreement, the Parties participated in at least six

   arm’s-length in-person mediation sessions overseen by Judge Phillips, including:

   (a) a mediation session in New York City in October 2012; (b) a two-day mediation

   in London in September 2013; (c) a mediation session in May 2016; and (d) a two-

   day mediation in New York City in April 2018. All Defendants attended at least

   part of each of the mediations with Judge Phillips.

            64.        On October 25, 2012, the Parties engaged in arm’s-length negotiations

   at a mediation session in New York City with Judge Phillips, but were unable to

   reach any resolution with any Defendant at the time.

            65.        On September 23-24, 2013, the Parties engaged in a two-day mediation

   in London, U.K., under the auspices of Judge Phillips, but were again unable to reach

   any resolution at that time.



                                                - 20 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 24 of 34 PageID: 2050



            66.         On May 17, 2016, the Parties engaged in a mediation session in New

   York City with Judge Phillips, which led to months of negotiations between

   Plaintiffs and Defendant Syndicate 2001 (“Syndicate 2001”) and culminated in a

   conditional “ice breaker” Term Sheet on January 10, 2017 (the “2017 Conditional

   Term Sheet”).

            67.         On April 23-24, 2018, after the denial of Defendants’ motion to dismiss

   the SAC, the Parties engaged in a two-day mediation overseen by Judge Phillips in

   New York City.

            68.         As a result of the negotiations at the April 2018 mediation, Plaintiffs

   reached agreement to resolve the Action with Defendant-Syndicates 0102

   (“Syndicate 0102”), 0382 (“Syndicate 0382”), 0435 (“Syndicate 0435”) and 1886

   (“Syndicate 1886”) and entered into a Term Sheet on April 24, 2018 (the “April 24

   Term Sheet”).

            69.         At the conclusion of the two-day session, certain of the Parties

   continued settlement negotiations via telephone and with the assistance of Judge

   Phillips.           Because of those continued negotiations, Plaintiffs and Defendant

   Syndicates 0623 (“Syndicate 0623”), 2623 (“Syndicate 2623”), 2987 (“Syndicate

   2987”), 0033 (“Syndicate 0033”) and 1183 (“Syndicate 1183”) entered into a Term

   Sheet on May 14, 2018 (the “May 14 Term Sheet”).




                                                  - 21 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 25 of 34 PageID: 2051



            70.        Because of negotiations at the mediation and in the months that

   followed, Plaintiffs and Defendant Syndicates 0570 (“Syndicate 0570”) and 0609

   (“Syndicate 0609”) agreed in principal on October 15, 2018, to resolve this Action

   against Syndicates 0570 and 0609.

            71.        Finally, as a result of negotiations at the mediation and in the months

   that followed, on February 26, 2019, Plaintiffs and Defendant Syndicate 0958

   (“Syndicate 0958”) reached an agreement to settle this Action as to it.

            72.        All of the negotiations, most of which were in front of Judge Phillips or

   following a mediation in front of him, were hard-fought and time-consuming and at

   arm’s length.

            73.        Following the execution of the 2017 Conditional Term Sheet with

   Syndicate 2001, the April 24 Term Sheet, the May 14 Term Sheet, and the

   agreements in principal with Syndicates 0570, 0609, and 0958, Plaintiffs and the

   Settling Defendants (the “Settling Parties”) negotiated the Agreement and its nine

   exhibits memorializing the terms of the Settling Parties’ agreement. Before the

   Settling Parties came to final agreement on the Partial Settlement, dozens of drafts

   of these documents were exchanged and conference calls conducted over months to

   iron out the differences in documenting the Partial Settlement.




                                                  - 22 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 26 of 34 PageID: 2052



            74.        The lengthy procedural record in this Action allowed Class Counsel to

   evaluate the Partial Settlement’s consideration and its reasonableness to the

   Settlement Class.

            75.        This record includes fact discovery, including depositions, and

   extensive motion practice, as the Court is aware. Because of this extensive record,

   Plaintiffs have a keen understanding of the factual and legal issues involved in this

   Action as well as the relative strengths and weaknesses of Plaintiffs’ Claims.

   IX.      THE BENEFITS OF THE SETTLEMENT TO CLASS
            MEMBERS
            76.        The Partial Settlement provides for significant monetary relief and five

   years of business reforms to the Settlement Class.

            77.        The Settlement Amount of $21,950,000, together with interest earned,

   less court-approved attorneys’ fees and litigation expenses, Service Awards (if any),

   Notice and Administration Expenses, Taxes and Tax Expenses (the “Net Settlement

   Amount”), will be distributed to those eligible Settlement Class Members who

   submit timely and valid Claim Forms to the Claims Administrator.




                                                 - 23 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 27 of 34 PageID: 2053



             78.       In addition, the Settling Defendants agreed to implement business

   reforms in the Lloyd’s Market for five years. Specifically, each Settling Defendant9

   agrees to:

                       (a)   comply with any applicable requirements of the Corporation of

   Lloyd’s or any U.K. regulatory authority on competition law, compensation to

   producers, and anti-bribery and corruption compliance, including treating customers

   fairly and paying due regard to their interests and managing conflicts of interest

   fairly;

                       (b)   adhere to the requirements of the U.K. Bribery Act applicable to

   it;

                       (c)   adhere to the applicable regulations regarding whistleblowing as

   set by the appropriate U.K. regulatory authority, including maintenance of internal

   procedures for handling reports made by whistleblowers, education of U.K.-based

   employees, and appointment of a senior-level employee or director to oversee the

   integrity, independence and effectiveness of each of the Settling Defendant’s

   policies and procedures on whistleblowing, as may be required by these regulations;

   and




   9
           Syndicate 0102 has not agreed to implement these reforms, as it no longer
   sells insurance.

                                                - 24 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 28 of 34 PageID: 2054



                       (d)   comply with all regulatory and legal requirements relating to the

   information it is permitted to share with any other syndicate regarding the placement

   of insurance in the Lloyd’s market by U.S. policyholders.

            These are significant and meaningful benefits for the Settlement Class.

   X.       COMPLIANCE WITH THE COURT-APPROVED NOTICE
            PLAN
            79.        Pursuant to its May 2, 2019 Preliminary Approval Order (“PAO”), the

   Court appointed A.B. Data as the Claims Administrator for “the purpose of assisting

   in the implementation of the Settlement,” which included dissemination of the

   Notices and processing Claim Forms.

            80.        The PAO also directed that Claims Administrator establish a website

   dedicated to the Partial Settlement providing Settlement Class Members with

   information concerning the Partial Settlement and the important dates and deadlines

   in connection therewith, as well as access to downloadable copies of the Notices and

   Claim Form and other Settlement documents. The website also provides Settlement

   Class Members the ability to submit a Claim online.

            81.        Additionally, pursuant to the PAO, the Claims Administrator maintains

   a Settlement-specific toll-free telephone number to respond to inquiries regarding

   the Partial Settlement.




                                                - 25 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 29 of 34 PageID: 2055



            82.        Based on our best understanding, the Claims Administrator timely

   completed these tasks. See generally Declaration of Eric J. Miller dated August 13,

   2019 (the “Miller Decl.”), submitted herewith.

            83.        The PAO also required that the Notices be posted on our Firms’

   websites, which was done in May 2019.

            84.        The Court-ordered deadline for Settlement Class Members to file

   objections to the Partial Settlement, Plan of Allocation, an Attorneys’ Fees and

   Expense Award, Service Awards, or to submit a request for exclusion from the

   Settlement Class, is August 28, 2019. To date, there have been no objections of any

   kind, and only six Settlement Class Members have requested exclusion. Miller

   Decl., ¶22. Objections or requests for exclusion after the date of this Declaration

   will be addressed in Plaintiffs’ reply papers on or before September 11, 2019.

   XI.      THE REQUESTED ATTORNEYS’ FEES AND EXPENSE
            AWARD, AND SERVICE AWARDS ARE REASONABLE

            A.         The Requested Service Awards Are Reasonable
            85.        Plaintiffs request service awards of $15,000 each for both Lincoln

   Adventures and MMK (an aggregate of $30,000). The Action has been ongoing for

   more than 12 years. The hard work of the Plaintiffs in: (a) bringing the Claims;

   (b) consulting with counsel to protect the interests of the Settlement Class;

   (c) providing counsel with information in support of the Claims; (d) responding to

   Defendants’ discovery requests; (e) preparation for and participation in full-day

                                               - 26 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 30 of 34 PageID: 2056



   depositions with intensive questioning by defense counsel; and (f) attending four

   days of mediation sessions in New York City and London, supports these awards.

            86.        Prior to, and throughout, this Action, we have personally worked with

   the Plaintiffs to gather documents, review pleadings and discovery responses and to

   prepare for depositions and mediations. From our interactions with them, we can

   attest to the time and effort that each undertook to represent the best interests of the

   Settlement Class.

            87.        Based on our involvement in the Action and interactions with the

   Plaintiffs over the course of the past 12 years, we know that they each contributed

   dozens if not hundreds of hours to the success of this Action.

            88.        Throughout the Action, the Plaintiffs made themselves available for

   meetings and calls with counsel and provided authorization for Class Counsel to

   enter into the Partial Settlement on behalf of them and the Settlement Class.

            B.         The Requested Attorneys’ Fees Are Reasonable
            89.        Plaintiffs’ Counsel vigorously prosecuted this Action and continue to

   prosecute it against the Non-Settling Defendants. Plaintiffs’ Counsel have devoted

   substantial time and advanced the funds necessary to prosecute this case with no

   assurance of compensation or repayment. Their compensation and the award of

   expenses are entirely contingent upon obtaining a recovery.




                                                - 27 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 31 of 34 PageID: 2057



            90.        Here, Plaintiffs’ Counsel diligently and skillfully prosecuted the Action

   for more than 12 years. As detailed above, these efforts include, among others:

   (a) conducting a thorough investigation into the Settlement Class’s claims;

   (b) drafting a detailed SAC; (c) successfully opposing Defendants’ motions to

   dismiss; (d) conducting fact discovery, including the review of more than 1.8 million

   pages; (e) responding to Defendants’ discovery; (f) briefing and arguing discovery

   motions; and (g) working with experts and other consultants.

            91.        The quality of the work performed by Plaintiffs’ Counsel in achieving

   the Partial Settlement should also be evaluated in light of the quality of opposing

   counsel.

            92.        We were (and are) opposed by nationally renowned law firms and

   experienced counsel who spared no expense or argument in the defense of their

   clients. In the face of this formidable defense team, Plaintiffs’ Counsel were

   nonetheless able to develop a case that was sufficiently strong to persuade the Court

   to defeat the motion to dismiss the SAC and to settle with the Settling Defendants

   on terms that we view as very favorable to the Settlement Class.

            93.        Plaintiffs’ Counsel will continue to perform legal work on behalf of the

   Settlement Class through the Fairness Hearing and beyond. Additional resources

   will be expended assisting Settlement Class Members with their Claims and related




                                                  - 28 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 32 of 34 PageID: 2058



   inquiries and working with the Claims Administrator to ensure the smooth

   progression of Claim Form processing and distribution of the Net Settlement Fund.

            94.        Plaintiffs’ Counsel are comprised of some of the preeminent plaintiffs’

   class action firms in the country, with decades of experience prosecuting such

   complex actions. Plaintiffs’ Counsel applied their knowledge and experience to

   obtain a favorable result for the Settlement Class, taking into consideration the risks

   of further litigation against the Settling Defendants.

            95.        Plaintiffs’ Counsel’s efforts against the Defendants to date have

   required a substantial investment of time. Plaintiffs’ Counsel have necessarily

   expended thousands of hours over more than 12 years of litigation, including

   negotiating the Partial Settlement. 10

            96.        Given the complexity and uniquely challenging nature of this

   nationwide RICO class action, the responsibility and risk undertaken by Plaintiffs’

   Counsel, the experience of Plaintiffs’ Counsel and counsel for Defendants, and the

   contingent nature of Plaintiffs’ Counsel’s agreement to prosecute the case, we

   respectfully submit that the requested fee award is reasonable and should be

   approved.




   10
        See Jensen Declaration, Schachter Declaration and the Other Plaintiffs’
   Counsel Declarations.

                                                 - 29 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 33 of 34 PageID: 2059



            97.        The substantial amount of time (and resulting lodestar) devoted to this

   Action through May 31, 2019 supports a fee request of one-third of the Settlement

   Amount.

            98.        Plaintiffs’ Counsel’s time is more than 35,000 hours and is far in excess

   of what we are seeking in fees relating to the Partial Settlement. Thus, Plaintiffs’

   Counsel’s lodestar results in a “negative multiplier.” 11

            C.         Plaintiffs’ Counsel’s Litigation Expenses
            99.        The Jensen Declaration, Ex. B; Schachter Declaration, Ex. B; Bunch

   Declaration, Ex. B; Meriwether Declaration, Ex. B; Foote Declaration, Ex. B;

   Pearlman Declaration, Ex. B; and Foster Declaration, Ex. B detail expenses –

   $1,874,797 taken together – incurred by each Plaintiffs’ Counsel Firm. 12

            100. In connection with the Partial Settlement, Plaintiffs’ Counsel seek an

   award of only a portion of their litigation expenses that were reasonably incurred by

   Plaintiffs’ Counsel in the Action for $1,850,000. Plaintiffs’ Counsel incurred these

   expenses and an award of such expenses was fully contingent.

            101. In addition to the time and expenses incurred by Plaintiffs’ Counsel,

   Robbins Geller also maintained a dedicated account to pay for certain expenditures


   11
          The total lodestar of Plaintiffs’ Counsel is $20,096,471. The requested fees,
   if granted, will result in a multiplier of 0.36 based on current rates.
   12
        See Jensen Declaration, Schachter Declaration and the Other Plaintiffs’
   Counsel Declarations.

                                                  - 30 -
   4817-0476-0736.v1
Case 2:08-cv-00235-CCC-JAD Document 105-2 Filed 08/14/19 Page 34 of 34 PageID: 2060
